United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-1011
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Anthony Walter Chandler,                *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: May 7, 2010
                                Filed: May 12, 2010
                                 ___________

Before LOKEN, BYE, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Anthony Chandler appeals the judgment of the district court1 entered after he
pled guilty to possession of a machine gun in furtherance of a drug-trafficking crime,
in violation of 18 U.S.C. § 924(c)(1)(B)(ii), and was sentenced by the district court
to 30 years in prison and 5 years of supervised release. His counsel has moved to
withdraw, and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
suggesting that the district court erred in imposing the 30-year term of imprisonment.



      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
       Upon careful review, we conclude that the district court did not err in
sentencing Chandler to 30 years in prison, as the court did not have the authority to
sentence him below the statutory minimum. The government had not filed a motion
for a sentence reduction based on substantial assistance, and Chandler did not qualify
for safety-valve relief. See 18 U.S.C. § 924(c)(1)(B)(ii) (if firearm possessed by
person convicted of violation of this subsection is machine gun, that person “shall be
sentenced to a term of imprisonment of not less than 30 years”); United States v.
Chacon, 330 F.3d 1065, 1066 (8th Cir. 2003) (only authority for district court to
depart below statutorily mandated minimum sentence is found in 18 U.S.C. § 3553(e)
and (f), which apply only when government files motion based on substantial
assistance or when defendant qualifies for safety-valve relief); see also 18 U.S.C.
§ 3553(e) (upon motion of government, court shall have authority to impose sentence
below statutory minimum so as to reflect defendant’s substantial assistance), (f)
(setting forth requirements for safety-valve relief, including, inter alia, that defendant
did not possess firearm or other dangerous weapon in connection with offense).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we have found no non-frivolous issue. Accordingly, we grant counsel’s
motion to withdraw, and we affirm the judgment of the district court.
                      ______________________________




                                           -2-